Worden, J.
Indictment of appellant, trial and conviction, for sellingnntoxicating liquoi's on Sunday.
Motions respectively to quash, and in arrest, overruled.
The indictment charged the appellant with having sold one gill of intoxicating liquor on Sunday, but did not allege that it was sold “ to be drunk as a beverage.” The indictment was fatally defective, for want of such allegation. This point was settled by the case of Dowdell v. The State, 58 Ind. 333.
Some other points are made by the counsel for the appellant, but it is sufficient to say,-that, for the reason above stated, the judgment below must be reversed.
The judgment below is reversed, with instructions to the court below to quash the indictment.